This Separation Agreement, dated as of December 16, 2005 (the “Separation
Agreement”), is made by and between Golden Telecom Group, Inc., a Delaware
corporation (the “Company”), and Brian Allen Rich, a citizen of the United
States of America (the “Employee”).

W I T N E S S E T H :

WHEREAS, the Employee has been employed by the Company pursuant to an offer
letter, dated as of August 4, 2004, made by and between the Company and the
Employee (the “Offer Letter”);

WHEREAS, the Employee has tendered his notice of resignation from his positions
as Senior Vice President, Chief Financial Officer, and Treasurer;

WHEREAS, the Company and the Employee wish to define their continuing
obligations to the other under the Offer Letter and as provided herein;

WHEREAS, the Company wishes to provide additional consideration to the Employee
in exchange for the covenants of the Employee hereunder; and

WHEREAS, the Employee and the Company desire to reach an amicable resolution
concerning the Employee’s employment relationship with the Company and the
termination thereof,

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:

1. Termination of Employment. The Employee by executing this Separation
Agreement hereby tenders his notice of resignation from his positions as Senior
Vice President, Chief Financial Officer, and Treasurer effective as of
December 16, 2005.

The Employee has agreed to continue to be an employee of the Company and to
serve as Special Advisor to the Chief Executive Officer of the Company for the
period from December 16, 2005 to February 17, 2006 (the “Separation Date”). The
Company, in its sole and absolute discretion may, at any time prior to the
Separation Date, elect to either continue to employ the Employee, in whole or in
part, through the Separation Date, or continue to provide the Employee with
salary and benefits through the Separation Date in lieu of continued active
employment. Additionally, the Company reserves the right, in its sole and
absolute discretion, to require that the Employee remain off the Company’s
premises or any related Company’s premises. As of December 16, 2005, neither the
Employee, nor any partner, agent or employee of the Employee has authority to
enter into any contracts that bind the Company or create obligations on the part
of the Company.

2. Offer Letter Obligations.

Upon resignation the Company will continue to provide the Employee with the
following:

(i) Base salary payments to be paid through the Separation Date in accordance
with the Company’s usual and customary payroll practices and procedures;

(ii) Employee benefits through the Separation Date, provided that the Company
reserves the right to amend, suspend, or terminate such employee benefits to the
extent such amendment, suspension, or termination is applicable to similarly
situated participants, and further provided that such employee benefits will
cease upon the Employee’s receipt of comparable benefits or coverage from a
subsequent employer prior to the Separation Date:

(iii) Incentive Bonus for the 2005 fiscal year in the amount of US$105,000 (one
hundred and five thousand US dollars);

(iv) Reimbursement for any appropriate and reasonable business expenses in
accordance with the Company’s usual and customary practices and procedures,
provided that the Employee provides proper documentation of such expenses and
submits the reimbursement request prior to the Separation Date.

3. Additional Consideration to the Employee. In addition to the payments and
benefits set forth above, and in further consideration of the Employee’s
covenants and obligations contained in this Separation Agreement, and subject to
the Employee’s execution of the Mutual Release attached hereto as Exhibit A, the
Company will provide the Employee with the following (subject to Section 7
below):

(i) A separation payment in a gross amount totaling US$423,000 (four hundred and
twenty-three thousand US dollars) in lieu of salary and bonus that the Employee
may have earned from the Company during 2006; and

(ii) An additional payment of US$100,000 (one hundred thousand US dollars) in
lieu of  shares of restricted stock in Golden Telecom, Inc. that may have vested
during 2006; and

(iii) An additional payment of US$26,500 (twenty-six thousand five hundred and
U. S. dollars) which amount is equal to the value of the Employee’s unused
vacation during the course of his employment with the Company; and

(iv) Reimbursement for the cost of continuing the Company’s medical, dental, and
health insurance coverage for the twelve-month period following the Separation
Date or ceasing upon such earlier date upon which the Employee receives
comparable benefits or coverage from a subsequent employer (such continued
coverage to run concurrently with any continued coverage requirements under the
law known as “COBRA” or similar national, local, or state laws); and

(v) A single lump sum payment of US$25,000 (twenty-five thousand US dollars)
which amount represents the estimated cost of moving the Employee’s household
goods and pets from Moscow to Atlanta, Georgia with an additional grossed up
amount sufficient to provide the Employee with net funds (after payment of U.S.
federal, state and local income taxes on such additional gross amount) equal to
the additional federal, state or local income tax liability imposed on the
Employee as a result of the payment of this cost of moving; and

(vi) Reimbursement of the cost of one way business class tickets for the
Employee and his spouse grossed up for United States federal, state and local
income taxes in the manner provided for in 3(v) above; and

(vii) The use of a company car and driver until June 15, 2006; and

(ix) The use of DSL services and a mobile phone until June 15, 2006; and

(x) Reimbursement of the premium for life insurance coverage in the amount of
$1,000,000 coverage from the Separation Date until June 15, 2006; and

(xi) Continuing personal property insurance coverage in Moscow until June 15,
2006 in the amounts and on the terms as currently provided by the Company; and

(xii) Continuing visa and registration support for the Employee and his family
through June 15, 2006.

Payments, with the exception of salary to be paid in accordance with 2(i), to be
made under Section 2 and Section 3 of this Separation Agreement, shall be made
by the Company to the Employee by December 30, 2005.

4. Company Car. The Employee will deliver to the Company, and the Company will
take possession of, the company car in the Employee’s possession (including all
car keys), as soon as practically possible, but in any event, no later than
June 15, 2006.

5. Tax Equalization and Assistance In Preparation of Tax Declarations. In
accordance with Golden Telecom, Inc.’s Expatriate Tax Protection Policy
(“Policy”), and pursuant to relevant laws in the “host country” and “home
country”, as defined in the Policy, any estimated federal, state, local, and
other taxes owed in the host and home countries by the Company under the Policy
will be paid in accordance with this Section.

Within thirty (30) days following the Employee’s Separation Date, the Tax
Advisor will determine an estimate of the correct amount of the liability owed
by the Company pursuant to the Policy (“Tax Equalization Liability”) for the
time period during which the Employee was Employed by the Company (“Employed”).
Once the Tax Advisor has determined an estimate of the correct amount of Tax
Equalization Liability owed for the time period during which the Employee was
Employed by the Company, then the Company or the Employee within thirty
(30) days of receiving written notification of such Tax Equalization Liability,
will, at the Employee’s option, provide full Tax Equalization Liability
reimbursement to the other party or will directly pay the Tax Equalization
Liability amounts to the relevant governmental authorities. All payments from
the Company pursuant this Agreement and the Policy will be considered “Company
Income” under the Policy, and will be subject to applicable protections,
payments, reimbursements, and gross-ups under the Policy.

Pursuant to the Policy and in accordance with this Section, the Company will
continue to provide professional tax and accounting assistance in the
preparation of relevant home and host country tax filings (federal, state, and
local) and home and host country tax payments (federal, state, and local), as
necessary, for tax years 2005 and 2006 with regard to any and all Company Income
and Personal Income earned by the Employee. During the preparation of the 2005
and 2006 home and host country tax filings, if it is determined that the Company
has additional Tax Equalization Liability pursuant to the Policy or this
Agreement, reimbursements or payments by the Company shall be made in accordance
with this Section.

For purposes of this Section, “Employment” or “Employ” includes all time periods
the Employee received or will receive compensation from the Company. For
purposes of this Section, the “Tax Equalization Liability” calculation by the
Tax Advisor will include tax on all payments or reimbursements of all “home
country” and “host country” taxes and gross-ups as defined within the Policy.
For purposes of this section, “Tax Advisor” as defined here and in the Policy,
will be Ernst & Young in the host country and the home country, and the Company
will inform the Employee of the relevant tax advisors from Ernst & Young in both
the host country and home country.

6. Withholdings; All payments made under this Separation Agreement will be
subject to any required tax withholdings subject to Section 5 above.

7. Mutual Release. As a condition to the receipt of the benefits set forth in
Section 3 above, the Employee must execute the Mutual Release attached hereto as
Exhibit A and such Mutual Release must become irrevocably effective.

8. Non-Disparagement. The Employee will not disparage, portray in a negative
light, or take any action which would be harmful to, or lead to unfavorable
publicity for, the Company, or any of its current or former officers, directors,
employees, agents, consultants, contractors, owners, divisions, parents,
subsidiaries, or successors, whether public or private, including without
limitation, in any and all interviews, oral statements, written materials,
electronically displayed materials, and materials or information displayed on
Internet-related sites; provided that this provision will not apply to the
extent the Employee is seeking to enforce his rights under this Separation
Agreement. The Company will not authorize its current or former officers,
directors, employees, agents, consultants, contractors, owners, divisions,
subsidiaries or successors to disparage, portray in a negative light, or take
any action which would be harmful to, or lead to unfavorable publicity for, the
Employee, whether public or private, including without limitation, in any and
all interviews, oral statements, written materials, electronically displayed
materials, and materials or information displayed on Internet-related sites;
provided that this provision will not apply to the extent the Company is seeking
to enforce its rights under this Separation Agreement.

9. Non-Disclosure of Information. The Employee affirms that he has not, and will
not, without the specific prior written consent of the Company, directly or
indirectly, at any time after the date of this Separation Agreement, whether
before or after the Separation Date, use on behalf of or divulge to any person
or entity, any confidential or proprietary information of the Company or any
related company (or any of their clients, suppliers, and vendors) concerning the
business, affairs, or clients of the Company or any related company, including
without limitation, client lists, customer records, names and addresses,
financial documents and statistics, prices, contractual terms and arrangements,
surveys and reports, market data, trade secrets, technical data, business or
research plans and proposals, or any other information which may have commercial
value to the Company, insofar as the same have come to the Employee’s knowledge
during or as a result of his employment with the Company, all of which
information is confidential and proprietary to the Company and will remain the
sole and exclusive property of the Company. However, the Employee will have the
right to use the generic knowledge and expertise he acquired during his
employment with the Company so as to enable him to be otherwise gainfully
employed within the Company’s industry. The Company also expressly acknowledges
that the Employee may disclose such information as may be required by law or to
comply with legal process, or any such information which is known to the general
public or ascertainable from the public or from published information (other
than as a result of the Employee’s unauthorized disclosure of such information).

10. Non-Solicitation and Return of Company Property. The Employee will not, for
a period of twelve months commencing upon the Separation Date, either alone or
with or for others, in whatever capacity, directly or indirectly, without first
obtaining the Company’s written approval, (a) solicit, or attempt to solicit, or
interfere with any business or services from any customers or clients of the
Company or any related company (including without limitation, Golden
TeleServices, Inc. and the Company’s affiliated operating companies in Russia,
Ukraine, and Kazakhstan), whom the Employee personally served, whose accounts
the Employee directly or indirectly supervised, or about whom the Employee was
privy to privileged and confidential information, while employed by the Company,
or (b) solicit, or attempt to solicit, for employment or any other consulting
relationship, any employee holding a management position equal to or above a
departmental “Manager” with, or any officer or director of, the Company or any
related company (including without limitation, Golden TeleServices, Inc. and the
Company’s affiliated operating companies in Russia, Ukraine, and Kazakhstan),
who was employed by or provided services to the Company or any related company
during the twelve-month period immediately prior to the Separation Date, and
without regard to whether such employee, officer, or director continues to be
employed by or provide services to the Company or any related company during the
twelve-month non-solicitation period.

It is acknowledged and understood that by executing this Separation Agreement,
the parties hereto regard the restrictions of this Section 10 to be reasonable
and compatible with their respective rights.

To the extent not dealt with elsewhere in this Separation Agreement, the
Employee will deliver promptly, but no later than the Separation Date, to the
Company (and not keep in his possession or deliver to any other person or
entity) any and all property belonging to the Company or any related company,
including without limitation, computer hardware and software, palm pilots,
pagers, other electronic equipment, credit cards, keys, records, data, notes,
reports, correspondence, client files and information, confidential and/or
proprietary information, and other documents or information (including any and
all copies of such property).

11. Duty to Cooperate. Prior to the Separation Date, the Employee will provide
full cooperation to the Company, any related company, and their counsels with
respect to any matter, including without limitation, litigation, investigation,
audit, or governmental proceeding, which relates to any matter with which the
Employee was directly or indirectly involved while employed by the Company.

12. Injunctive Relief. The Employee acknowledges and understands that the remedy
at law for his breach of Sections 8, 9, 10, or 11 above will be inadequate, and
that the damages flowing from such breach will not be readily susceptible to
being measured in monetary terms. Accordingly, upon a violation of any part of
Sections 8, 9, 10, or 11 above, the Company will be entitled to immediate
injunctive relief and may obtain a temporary order restraining any further
violation. Nothing in this Section 12 will be deemed to limit the Company’s
remedies at law or in equity for any breach by the Employee of any of the parts
of Sections 8, 9, 10, or 11 above which may be pursued or availed of by the
Company.

13.. Judicial Modification. The Employee acknowledges that it is the intent of
the parties hereto that the restrictions of Sections 8, 9, 10, or 11 above be
enforced to the fullest extent permissible under the laws of each jurisdiction
in which enforcement is sought. If any of the restrictions in Sections 8, 9, 10,
or 11 is for any reason held by an arbitrator or court to be excessively broad
as to duration, activity, geographical scope, or subject, then such restriction
will be construed or judicially modified so as to thereafter be limited or
reduced to the extent required to be enforceable in accordance with applicable
law.

14. Joint Communication. The Company or its affiliated companies shall make a
public announcement by December 16, 2005 regarding the Employee’s resignation.

15. Arbitration. Any dispute or controversy between the Company and the Employee
arising under this Separation Agreement will be settled by arbitration
administered by the American Arbitration Association (“AAA”) in Arlington,
Virginia pursuant to the AAA’s National Rules for the Resolution of Employment
Disputes (or their equivalent), which arbitration will be confidential, final,
and binding to the fullest extent permitted by law. BOTH PARTIES HERETO WAIVE
THEIR RIGHTS TO SEEK A REMEDY IN COURT, INCLUDING THE RIGHT TO A JURY TRIAL.
Notwithstanding the foregoing, to the extent there is no adequate remedy at law
and injunctive relief only is sought, the parties hereto select state court in
Arlington County, Virginia as the exclusive forum to resolve their disputes, and
both parties submit to personal jurisdiction. Either party may be represented by
an attorney or other selected representative, provided that each party will be
responsible to pay its own attorneys’ or representation fees. The costs of the
arbitration and filing fees will be paid by the Company.

16. Entire Agreement. This Separation Agreement contains the entire agreement
between the Employee and the Company with respect to its subject matter, and
supersedes all prior agreements and understandings, whether oral or written,
including without limitation, the Offer Letter, between the Employee and the
Company with respect to the subject matter of this Separation Agreement.
Notwithstanding the foregoing, the Restricted Stock Agreement executed by Golden
Telecom, Inc. and the Employee and dated July 21, 2005 shall remain in full
force and effect. This Separation Agreement may be amended only by an agreement
in writing signed by both the Employee and the Company.

17. Equity Plan and Restricted Shares. For the avoidance of doubt, the Employee
and the Company acknowledge and agree that, provided that the Employee remains
in the employ of the Company through the Separation Date, the Employee shall as
of the Separation Date hold 2,755 (two thousand seven hundred and fifty-five)
unvested shares of restricted shares of Golden Telecom, Inc. common stock; and
the Employee acknowledges and agrees that the Employee’s right to all unvested
shares of restricted stock held by the Employee as of the Separation Date shall
immediately expire, be forfeited, and no longer be of any force or effect. The
Employee and the Company acknowledge and agree that any sale, transfer or other
disposition, and the validity, termination, and sale, of shares of restricted
stock of Golden Telecom held by the Employee as of the Separation Date which are
vested will be subject to disposition by the Employee in strict compliance with
the 1999 GTI Equity Participation Plan, as amended on June 26, 2001, the
Restricted Stock Agreement executed by the Company and the Employee as of
July 11, 2005, and all applicable rules and regulations of the US Securities and
Exchange Commission and other federal and state regulatory organs.

18. No Other Benefits. The Employee acknowledges and understands that the
benefits provided for in this Separation Agreement are the only benefits to
which the Employee is entitled, and are the only benefits the Employee will
receive, as a result of the separation of his employment with the Company. The
Employee further acknowledges and understands that the benefits provided for in
this Separation Agreement are inclusive of, and exceed, any benefits to which
the Employee is entitled from the Company pursuant to common law, statutory law,
contract, or otherwise.

19. Severability. In the event that any of the provisions of this Separation
Agreement, or the application of any such provisions to the Employee or the
Company with respect to obligations hereunder, is held to be unlawful or
unenforceable by any court or arbitrator, the remaining portions of this
Separation Agreement will remain in full force and effect and will not be
invalidated or impaired in any manner.

20. Waiver. No waiver by any party hereto of the breach of any term or covenant
contained in this Separation Agreement, whether by conduct or otherwise, in any
one or more instances, will be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Separation Agreement.

21. Governing Law. This Separation Agreement will be governed by, and construed
in accordance with, the laws of the Commonwealth of Virginia without giving
effect to its conflict of laws principles.

22. Counterparts. This Separation Agreement may be executed in any number of
counterparts, each of which so executed will be deemed to be an original, and
such counterparts will together constitute but one agreement.

HAVING READ AND UNDERSTOOD THIS SEPARATION AGREEMENT, AND HAVING CONSULTED
COUNSEL OR VOLUNTARILY ELECTING NOT TO CONSULT SUCH COUNSEL, AND HAVING HAD
SUFFICIENT TIME TO CONSIDER WHETHER TO EXECUTE THIS SEPARATION AGREEMENT, IN
WITNESS WHEREOF, the parties hereto have signed this Separation Agreement as of
the date first written above.

      Golden Telecom Group, Inc.   Brian Allen Rich
By:      
Name: Jean-Pierre Vandromme
       



Title: Chief Executive Officer

1

EXHIBIT A — MUTUAL RELEASE

FOR AND IN CONSIDERATION OF the terms and conditions of the Separation
Agreement, dated as of December 16, 2005 (the “Separation Agreement”), by and
between Brian Allen Rich (the “Employee”) and Golden Telecom Group, Inc. (the
“Company”), Employee, on behalf of himself, his heirs, executors,
administrators, successors, and assigns (collectively the “Employee Released
Parties”), and the Company, and its respective current and former officers,
directors, employees, agents, owners, subsidiaries, divisions, affiliates,
parents, successors, and assigns (collectively the “Company Released Parties”)
each expressly releases and discharges the other from any and all actions and
causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, judgments, charges, claims, and demands whatsoever (“Losses”) which
either party has, or may hereafter have, against the other party or any of them
arising out of or by reason of any cause, matter, or thing whatsoever from the
beginning of the world to the date hereof:. Employee understands and agrees that
his release of the Company Released Parties includes but is not limited to:

(a) Any and all matters relating to the Employee’s employment by the Company and
the cessation thereof, including claims of wrongful termination, defamation,
infliction of emotional distress, and interference with contractual
relationship;

(b) Any and all matters relating to the Employee’s employment agreement, or any
other contract of employment between the Company and the Employee, whether oral
or written, or actual or implied;

(c) Any and all matters relating to the Employee’s compensation or benefits,
including wages, overtime, vacation, severance, bonuses, commissions, pensions,
deferred compensation, or retirement benefits (except to the extent such
individual items are already vested);

(d) Any and all matters relating to claims of discrimination, harassment, or
retaliation based upon any trait protected by law, including age, national
origin, citizenship, race, ethnicity, religion, gender, sexual orientation,
physical or mental disability, marital status, or veteran status; and

(e) Any and all matters arising under any national, federal, state, provincial,
municipal, or local statute, rule, or regulation, or principle of contract law
or common law, including without limitation, the Fair Labor Standards Act of
1938, as amended, 29 U.S.C. §§ 201 et seq., the Family and Medical Leave Act of
1993, as amended, 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the
Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq.,
the Worker Adjustment and Retraining Notification Act of 1988, as amended, 29
U.S.C. §§ 2101 et seq., the Virginia Human Rights Act, as amended, Va. Code Ann.
§§ 2.1-714 et seq., the Virginia Persons with Disabilities Act, as amended, Va.
Code Ann. §§ 51.5-1 et seq., and any other equivalent or similar national,
federal, state, provincial, municipal, or local statute.

Provided, however, that (i) the Employee Released Parties do not release or
discharge the Company Released Parties from any obligations, payments, claims or
causes of action which arise out of or in connection with the Separation
Agreement or from any Losses arising under the ADEA which arise after the date
on which the Employee executes this Mutual Release and (ii) the Company Released
Parties do not release or discharge the Employee Released Parties from
responsibility for criminal violations, fraud, embezzlement or breach of
confidentiality provisions applicable to the Employee Released Parties. This
Mutual Release will not release or discharge the Company Released Parties from
any claims or causes of action which arise out of any rights which the Employee
Released Parties may not legally waive. This Mutual Release includes claims
which arise under the laws of the United States and its political subdivisions,
and the laws of any other country or jurisdiction and its political
subdivisions.

It is understood that nothing in this Mutual Release is to be construed as an
admission on behalf of the Company Released Parties of any wrongdoing with
respect to the Employee, any such wrongdoing being expressly denied.

The Employee represents and affirms that he has not filed, and agrees not to
initiate or cause to be initiated on his behalf, any complaint, charge, claim,
or proceeding against the Company Released Parties before any national, federal,
state, provincial, municipal, local, or other similar agency, court, or other
body relating to his employment and the cessation thereof, and agrees not to
voluntarily participate in such a proceeding. However, nothing in this Mutual
Release shall preclude or prevent the Employee from filing a claim which
challenges the validity of this Mutual Release solely with respect to the
Employee’s waiver of any Losses arising under the ADEA.

The Employee agrees not to make any public statements in any form whatsoever to
the media or any other public forum about the Company Released Parties or the
Employee’s present or past employment relationship with the Company, including
his role as Chief Financial Officer and Treasurer of Golden Telecom, Inc.,
without the express advance written consent of the Company; provided, however,
that sworn testimony or any communication which, in the opinion of the
Employee’s legal counsel, is legally required, is excepted from this
restriction; provided that the Employee shall provide the Company with immediate
written notice if sworn testimony or any other communication is required.

The Employee and the Company respectively each represent and warrant that it
fully understands the terms of this Mutual Release, that it has had the benefit
of advice of counsel or has voluntarily not sought such advice, and that it
knowingly and voluntarily, of its own free will without any duress, being fully
informed and after due deliberation, accepts its terms and signs the same as its
own free act. The Employee understands that as a result of executing this Mutual
Release, he will not have the right to assert that the Company unlawfully
terminated his employment or violated any of his rights in connection with his
employment.

The Employee may take up to twenty-one (21) days to consider whether to execute
this Mutual Release. Alternatively, having had the advice of counsel or having
been encouraged to seek such counsel, which the Employee hereby acknowledges,
the Employee knowingly waives the remainder of such twenty-one-day period. Upon
the Employee’s execution of this Mutual Release, the Employee will have seven
(7) days after such execution in which he may revoke such execution. In the
event of revocation, the Employee must present written notice of such revocation
to the Company’s General Counsel. If seven (7) days pass without receipt of such
notice of revocation by the Company, this Mutual Release shall become binding
and effective on the eighth (8th) day.

This Mutual Release shall be governed by the laws of the Commonwealth of
Virginia without giving effect to its conflict of laws principles.

Brian Allen Rich

     

Date: December 16, 2005

Golden Telecom Group, Inc

     
By:      
Name: Jean-Pierre Vandromme
 
Date: December 16, 2005

Title: Chief Executive Officer

2